Citation Nr: 0314353	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  92-18 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to service connection for otitis media of the 
left ear.

2.  Entitlement to service connection for non-Hodgkin's 
lymphoma secondary to exposure to ionizing radiation.  



ATTORNEY FOR THE BOARD

C. Fetty, Counsel







INTRODUCTION

The veteran served on active duty from June 1952 to May 1954.
 
This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a decision dated in November 1991 by 
the New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in August 
1994 to allow the RO to obtain a VA ear disease examination 
and private medical treatment records.  The Board again 
remanded the case in August 1996 for development of the 
radiation claim and for an additional search for records.  

Although the veteran had requested a hearing, in September 
1992 he withdrew that request.


FINDINGS OF FACT

1.  Left ear infection in service, if present, was acute and 
transitory and had healed prior to separation.

2.  Chronic otitis media of the left ear, including eardrum 
perforation, was not demonstrated until many years after 
service.

3.  Current medical evidence does not show left otitis media.  

4.  The veteran did not participate in a radiation-risk 
activity during active service and it is unlikely that 
exposure to ionizing radiation during active service led to 
non-Hodgkin's lymphoma. 

5.  Non-Hodgkin's lymphoma was first manifested many years 
after service



CONCLUSIONS OF LAW

1.  Left otitis media was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2002).

2.  Non-Hodgkin's lymphoma was not incurred in or aggravated 
by active service nor may it be presumed to have been 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A.  Service Connection for Left Otitis Media

A May 1954 service medical examination report reflects that 
the ears, including external and internal canals, and 
eardrums, were normal and that the veteran was qualified for 
transfer (to the Army Reserves).  The claims file reflects 
that most other service medical records (SMRs) were destroyed 
by fire.  

In April 1990, the veteran submitted his first service 
connection claim.  He reported that he had an infected left 
ear from August through September 1952 while at Camp Pickett, 
Virginia, and was treated at the post hospital.  He also 
reported treatment by Michael Setzen, M.D. from 1987 to 1990.  

In May 1990, the RO requested any SMRs and Surgeon General 
Office records from the National Personnel Records Center 
(NPRC).  

In May 1990, the veteran also reported that he had received 
left ear treatment from approximately 1964 to 1981 by Dr. 
Edward Stanton of Flushing, New York.  The veteran reported 
an infection and punctured left ear drum with constant left 
ear ringing.  

In July 1990, Dr. Setzen sent treatment records reflecting 
that in 1986 the veteran reported an ongoing left ear 
infection since active service in 1952 and dizziness.  Dr. 
Setzen also sent a copy of a 1986 letter wherein Dr. Setzen 
informed a Dr. Allen that the veteran had chronic otitis 
media.

In July 1990, the NPRC reported that no records were 
available due to the fire at that location.  The RO then 
requested that NPRC attempt to locate any records from Camp 
Pickett.  In June 1991, NPRC supplied Camp Pickett sick call 
rosters, one of which contains the veteran's name.  This 
October 1952 sick call roster does not mention the particular 
health complaint but does note that it was considered to be a 
line of duty event.   

In November 1991, the RO denied the service connection claim 
on the basis that there was no record of treatment for an ear 
infection during active service.  

In July 1992, the veteran submitted a copy of a 1959 medical 
questionnaire in which he reported that in September 1952 he 
had left ear discharge.  He also reported left ear treatment 
during the 1950s and 1960s by Dr. Stanton and asserted that 
the condition had been chronic since Army basic training in 
1952.  He recalled treatment by a Dr. Plassee during the 
1970s.  

In August 1994, the Board remanded the case to obtain records 
from Drs. Allen and Plassee and to afford the veteran a VA 
examination.  The Board also requested that the VA examiner 
determine whether there was evidence of otitis media and, if 
found, the probable date of its onset.  The veteran 
subsequently informed the RO that Dr. Allen was an oncologist 
and had never treated the left ear.  The veteran again 
requested that the RO obtain any treatment reports from Camp 
Pickett and reported that his left ear was treated there 
every day for three weeks beginning on October 7, 1952.   

The RO subsequently attempted to locate records of treatment 
by Drs. Plassee and Allen.  In October 1994, the veteran 
reported that he was unable to locate Dr. Plassee.  

The veteran underwent a VA ear disease compensation and 
pension examination in May 1995.  The examiner noted that the 
veteran reported a history of left ear infection since 1952 
with left tympanic membrane perforation and treatment with 
antibiotics.  The veteran's current complaints were of 
hearing loss and tinnitus.  The examiner found a perforated 
left tympanic membrane but no active ear disease in the outer 
ear canal or the middle ear.  

In December 1995, the veteran again requested that additional 
Camp Pickett records be obtained.  

In August 1996, the Board again remanded the case to obtain 
any treatment reports from Camp Pickett.  In December 1998, 
the NPRC again reported that it had no additional records.  

In June 1999, the RO wrote to Fort Pickett and requested any 
treatment reports.  The RO learned that Fort Pickett no 
longer existed and no records were located.  In November 2000 
the veteran sent a base closure list to the RO, which 
indicates that Fort Pickett closed in the 1990s.   

B.  Service Connection for non-Hodgkin's Lymphoma

The veteran's SMRs do not reflect any form of lymphoma or 
cancer and the veteran has not alleged that non-Hodgkin's 
lymphoma began during or within a year of separation from 
active service.  In his original April 1990 service 
connection claim, the veteran reported that non-Hodgkin's 
lymphoma arose in 1983.  He reported treatment by Drs. 
Vinciguerra and Bosworth.  He felt that the cancer had been 
caused by exposure to X-rays while serving as a dental 
technician during active service.  At various times 
thereafter, the veteran supplied additional details of his 
exposure to X-rays during active service and his treatment 
for non-Hodgkin's lymphoma and cancer.  For instance, in 
August 1990, he reported that he was exposed from March 1953 
to January 1954 while stationed at Camp Hakita, Japan, and 
from February 1954 to April 1954 while stationed at 
Chickamauga, Japan.  Private medical reports reflect that 
non-Hodgkin's lymphoma was first found in 1983. 

In November 1991, the RO denied the claim on the basis that 
there was no presumption of service connection available 
(under 38 C.F.R. § 3.309 or 3.311) and no medical evidence of 
a link between non-Hodgkin's lymphoma and the veteran's 
exposure to radiation. 

In July 1992, the veteran reported that in service he 
operated a dental X-ray machine for almost one year without 
any protection.  He noted that he had also contracted kidney 
and colon cancer, which are listed as radiogenic diseases 
under 38 C.F.R. § 3.311(b).  

In August 1994, the Board remanded the case to obtain any 
records that Drs. Vinciguerra and Allen might have. 

In November 1994, the RO received clinical records from Dr. 
Vinciguerra and from other physicians and the veteran's 
private hospital; however, none of these records address the 
etiology of the malignant tumors.  

In May 1995, Dr. Vinciguerra, chief oncologist for Cornell 
University Medical College, sent the veteran a medical 
article, which the veteran forwarded to the RO.  The article 
suggests that atomic bomb exposure and irradiated spondylitis 
patients are at an increased risk for developing non-
Hodgkin's lymphomas.  The article notes that the latent 
period between irradiation and the appearance of a tumor has 
always been a long one, due in part to difficulty in early 
detection of tumors and that the latency period for tumors 
continues for "decades".  For example, leukemia, which has 
the shortest latent period, reaches peak detection 8 to 12 
years after exposure to radiation, and disappears after 20 
years.  The article notes that for other tumors, a median 
latency period of 25 years may be assumed.   

In May 1995, the U.S. Army Ionizing Radiation Dosimetry 
Center reported that it had no record of exposure for the 
veteran; however, the report cautions that its earliest 
exposure files were dated in mid-1954.

In August 1996, the Board remanded the case for an additional 
search for treatment reports from Camp Pickett.  In December 
1998, the NPRC again reported that it had no additional 
records.  

In June 1999, the RO wrote to Fort Pickett and requested any 
treatment reports, but learned that Fort Pickett no longer 
existed.  

In September 2000, the RO issued a supplemental statement of 
the case that notes that all attempts to verify in-service 
radiation exposure had failed.  

In November 2000, the veteran sent a base closure list to the 
RO, which indicates that Fort Pickett closed in the 1990s.

In February 2002, the Board sought a dose estimate from VA's 
Under Secretary for Health (USH) pursuant to 38 C.F.R. 
§ 3.311(a)(2)(iii).  

In February 2002, the veteran submitted a letter from his 
private physician, Dr. Vinciguerra, which notes continued 
treatment for non-Hodgkin's lymphoma. 

In November 2002, a physician-representative of VA's USH 
prepared a dose estimate of 18 rem based on approximately 60 
weeks of occupational exposure and a dose of 0.3 rem per 
week.  The physician noted that the sensitivity of lymphatic 
tissue to radiation-induced malignancy is considered to be 
"very low or absent".  The physician also noted that 
although the data with respect to Hodgkin's disease 
associated with radiation was consistent in not showing a 
correlation, the data with respect to non-Hodgkin's lymphoma 
associated with radiation had been inconsistent.  The 
physician then concluded that it is "unlikely" that the 
veteran's non-Hodgkin's lymphoma can be attributed to 
ionizing radiation in service.  

After reviewing the above evidence, VA's Director of 
Compensation and Pension service determined that there was no 
reasonable possibility that the veteran's non-Hodgkin's 
lymphoma can be attributed to ionizing radiation in service.  

In March 2003, the veteran received a copy of the November 
2002 VA dose estimate and medical opinion and he was afforded 
60 days to respond.  The veteran did not offer any further 
evidence or argument on the matter.   



II.  VCAA

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326) (2002).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary (i.e., to VA) that is necessary to substantiate 
the claim.  VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  On several occasions, the RO has informed the 
veteran as to what evidence it obtained and what evidence it 
attempted to obtain and could not obtain.  In March 2003, the 
RO supplied the veteran with a copy of a medical opinion 
pertinent to his radiation claim and invited him to submit 
any additional evidence or argument on the matter.  VA has 
attempted to obtain all evidence identified by the veteran 
that might be relevant to the claims.  These efforts satisfy 
VA's duty to inform the veteran of which portion of the 
evidence he is to provide and which part VA has obtained on 
his behalf.  Quartuccio, supra.

In Karnas, supra, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as the Court) held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  The 
Court has also held that where a Board decision addresses a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of these claims pursuant to this new 
legislation and implementing regulations insofar as VA has 
already met all notice and duty to assist obligations under 
the new law, to include as delineated under the newly 
promulgated implementing regulations.

The veteran has been notified as to the laws and regulations 
governing service connection.  He has, by information 
letters, rating actions, a statement of the case and 
supplemental statements of the case, been advised of the 
evidence considered in connection with his claims, and what 
evidence that is potentially probative or not probative of 
the claims.  38 C.F.R. § 3.159(b)(1), (e).  The RO has 
attempted to obtain all pertinent SMRs, VA medical records, 
and the private medical records identified by the claimant.  
It appears that no additional records from Camp Pickett are 
available and therefore an additional search for these 
records is not necessary.  Likewise, no additional pertinent 
private medical records are available.  The NPRC has further 
indicated that the veteran's clinical records might have been 
destroyed by fire and that any surviving pertinent records 
have already been forwarded.  The veteran has been provided a 
copy of the medical opinion obtained in March 2003 and has 
been afforded 60 days in which to respond.  He has offered no 
further evidence or argument on the matter.  

Moreover, because the recent USH opinion was obtained 
pursuant to 38 C.F.R. § 20.901(a), no supplemental statement 
of the case is necessary prior to Board adjudication.  The 
sufficiency of the Board's required notice and opportunity to 
respond was expressly upheld in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).


III.	Legal Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
by service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002).


A.  Left Otitis Media

The veteran claimed that his left ear was treated for two to 
three weeks during basic training for otitis media and the 
Board finds no reason to doubt that claim.  Although his SMRs 
do not specifically note otitis media, a basic training sick 
call roster reflects that he had a health concern at that 
time.  His separation examination report, however, clearly 
indicates that there was no abnormality of the left ear 
canals or drum at the time of separation.  

Post service private medical records reflect subsequent left 
otitis media infections that were felt to be chronic in the 
1980s; a VA compensation and pension examination in May 1995 
revealed drum perforation, but no ear infection.  During the 
examination, the veteran reported only hearing loss and 
tinnitus and, since May 1995, the veteran has not asserted 
that left otitis media has returned.  

Assuming that the veteran had an ear infection in service, 
the Board finds that it was acute and transitory, because 
there was no sign of it at separation.  The only evidence of 
continuing ear problems in the period immediately following 
service is the veteran's assertions; medical evidence does 
not disclose chronic otitis media until the 1980's.  As there 
is no indication or claim that the veteran served in combat, 
no special consideration may be given to his assertions under 
38 U.S.C.A. § 1154(b) (West 2002).  Weighing the separation 
examination showing normal ears against the veteran's 
assertion of chronic infection, the Board finds the medical 
evidence more persuasive.  The veteran, even with training as 
a dental x-ray technician, is not competent to diagnose a 
chronic otitis media.

The Board must also deny the claim because the preponderance 
of the evidence reflects that there is no current otitis 
media.  The Court has specifically disallowed service 
connection where there is no present disability:  
"[c]ongress specifically limits entitlement for service 
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of a present disability there can be no valid claim [for 
service connection]."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Although the veteran has attempted to 
supply a diagnosis, he, as a layman without proper medical 
training and expertise, is not competent to provide probative 
evidence on a medical matter such as the diagnosis or 
etiology of a claimed medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1991).  


B.  Non-Hodgkin's lymphoma 

Service incurrence or aggravation of a disease claimed due to 
exposure to ionizing radiation basis may be presumed under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) for certain 
diseases, to include non-Hodgkin's lymphomas, if certain 
requirements are met, to include the veteran's participation 
in a "radiation-risk activity".

The term "radiation-risk activity" means: (A) Onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device. (B) The occupation of Hiroshima or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946. (C) 
Internment as a prisoner of war in Japan (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupation forces in Hiroshima or Nagasaki, 
Japan, during the period beginning on August 6, 1945, and 
ending on July 1, 1946.  38 C.F.R. § 3.309(d) (2002).  
Exposure to ionizing radiation from the operation of X-ray 
equipment during active service is not a "radiation-risk 
activity" within the meaning of this regulation.  Therefore, 
presumptive service connection is not available in this case.  
Nevertheless, the likelihood of direct service connection for 
this 'radiogenic disease" must also be considered.  Ramey v. 
Gober, 120 F. 3d 1239, 1244 (Fed. Cir. 1997). 

Effective October 13, 1995, the list of radiogenic diseases 
found under 38 C.F.R. § 3.311(b)(2) was amended to reflect 
the addition of non-Hodgkin's lymphoma, as a radiogenic 
disease.  38 C.F.R. § 3.311(b)(2)(xxii). 

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 38 
C.F.R. § 3.309, and it is contended the disease is a result 
of exposure to ionizing radiation in service, an assessment 
will be made as to the size and nature of the radiation dose 
or doses. 38 C.F.R. § 3.311(a)(1).  When dose estimates 
provided are reported as a range of doses to which a veteran 
may have been exposed, exposure at the highest level of the 
dose range reported will be presumed.  38 C.F.R. 
§ 3.311(a)(2).

When it has been determined that a veteran has been exposed 
to ionizing radiation in service and he subsequently develops 
a potentially radiogenic disease, the claim will be referred 
to the Under Secretary for Benefits (USB) for further 
consideration. The USB is to consider the claim with 
reference to specified factors and may request an advisory 
medical opinion from the USH; if, after this consideration, 
the USB determines that there is no reasonable possibility 
that the veteran's disease resulted from radiation exposure 
in service, the USB shall so inform the RO in writing, 
setting forth the rationale for this conclusion.  38 C.F.R. 
§ 3.311(b)(1), (c).

In this case, the private medical treatise notes a 
correlation between irradiated patients and non-Hodgkin's 
lymphoma.  The USH opinion also appears to concede that there 
is a correlation, albeit an inconsistent correlation.  The 
crux of the matter, however, is whether it is at least as 
likely as not that the veteran's exposure caused his non-
Hodgkin's lymphoma.  Only the USH opinion addresses this 
point and that opinion finds the cause and effect 
relationship to be "unlikely".  The Board finds no 
incorrect factual underpinning to lessen the probative value 
of this opinion.  In fact, where the veteran has estimated 
that his occupational exposure was almost one year, the USH 
assumed 60 weeks of exposure.  Thus, the Board finds the dose 
estimate to be a liberal one in that respect. 

The Board also notes that the veteran himself is not shown to 
possess a recognized degree of medical or scientific 
knowledge to render him competent to establish his estimated 
radiation exposure, or to provide a medical opinion as to 
causation of his non-Hodgkin's lymphoma.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

After considering all of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  


ORDER

1.  Service connection for left otitis media is denied.  

2.  Service connection for non-Hodgkin's lymphoma is denied.  



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

